 Case 3:18-cv-00561-MAB Document 32 Filed 08/25/20 Page 1 of 5 Page ID #83




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 VICTOR DRIVER,                              )
                                             )
                      Plaintiff,             )
                                             )
 vs.                                         )   Case No. 3:18-CV-561-MAB
                                             )
 STEPHEN ESTES,                              )
                                             )
                      Defendant.             )


                        MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       This matter is before the Court sua sponte for case management purposes. Plaintiff

Victor Driver filed this pro se lawsuit pursuant to 42 U.S.C. § 1983 on March 12, 2018,

alleging that Correctional Officer Stephen Estes “popped” him in the eye with the top of

a water bottle and that he received inadequate medical treatment for the injury that

resulted (Doc. 1; Doc. 9). Following a threshold review of his complaint pursuant to 28

U.S.C. § 1915A, Plaintiff was permitted to proceed on an Eighth Amendment excessive

force claim and a state law claim for assault/battery against Defendant Estes (Doc. 9).

       Defendant Estes filed a motion on July 1, 2020, asking for an extension of time to

complete discovery (Doc. 27). Defendant did not explain what the parties had achieved

over the course of the previous 22 months that discovery was ongoing (see Doc. 27). That

lack of explanation, coupled with the lack of activity on the docket, made the Court

question whether Plaintiff was actively and diligently pursuing this matter.

Consequently, the Court set Defendant’s motion for a telephonic hearing on July 20, 2020
                                       Page 1 of 5
 Case 3:18-cv-00561-MAB Document 32 Filed 08/25/20 Page 2 of 5 Page ID #84




(Doc. 28). Plaintiff did not appear at the hearing (Doc. 29). The Court ordered Plaintiff to

show cause in writing by August 21, 2020, why he failed to appear at the motion hearing

(Doc. 30). Plaintiff was explicitly warned that his failure to respond to the order to show

cause could result in the imposition of sanctions, including the dismissal of this lawsuit

(Doc. 30). Plaintiff’s deadline to respond came and went without any response from

Plaintiff. In fact, the Court has not heard from Plaintiff in any capacity since August 2018,

when he notified the Court that he had been released from prison and provided his new

mailing address (Doc. 14).

       Under Federal Rule of Civil Procedure 41(b), a court may dismiss an action with

prejudice “if the plaintiff fails to prosecute or to comply with [the Federal Rules of Civil

Procedure] or any court order.” FED. R. CIV. P. 41(b). “The court should exercise this right

sparingly” and should dismiss a case “only when there is a clear record of delay or

contumacious conduct, or when other less drastic sanctions have proven unavailing” and

an explicit warning has been provided to the plaintiff that dismissal is imminent. Salata

v. Weyerhaeuser Co., 757 F.3d 695, 699 (7th Cir. 2014) (quoting Webber v. Eye Corp., 721 F.2d

1067, 1069 (7th Cir. 1983)); Gabriel v. Hamlin, 514 F.3d 734, 736 (7th Cir. 2008)

(quoting Sharif v. Wellness Intern. Network, Ltd., 376 F.3d 720, 725 (7th Cir. 2004)).

       In this matter, Plaintiff is proceeding pro se, and the Court is mindful of the

difficulties he faces in doing so. The Court is also mindful of the significant disruptions

caused by the COVID-19 pandemic. But Plaintiff is nevertheless obligated to comply with

Court-imposed deadlines and to communicate with the Court, particularly when the

Court demands that he do so. Under the circumstances presented here, the Court can
                                          Page 2 of 5
 Case 3:18-cv-00561-MAB Document 32 Filed 08/25/20 Page 3 of 5 Page ID #85




only conclude that Plaintiff is no longer interested in pursuing this litigation, and the

Court is convinced that dismissal is appropriate.

       Consequently, this matter is DISMISSED with prejudice pursuant to Rule 41(b)

for failure to comply with a Court Order and failure to prosecute. The case is CLOSED,

and the Clerk of Court is DIRECTED to enter judgment accordingly.

                                           NOTICE

       If Plaintiff wishes to contest this Order, he has two options. He can ask the Seventh

Circuit to review the order, or he can first ask the undersigned to reconsider the Order

before appealing to the Seventh Circuit.

       If Plaintiff chooses to go straight to the Seventh Circuit, he must file a notice of

appeal within 30 days from the entry of judgment. FED. R. APP. P. 4(a)(1)(A). The deadline

can be extended for a short time only if Plaintiff files a motion showing excusable neglect

or good cause for missing the deadline and asking for an extension of time. FED. R. APP.

P. 4(a)(5)(A), (C). See also Sherman v. Quinn, 668 F.3d 421, 424 (7th Cir. 2012) (explaining

the good cause and excusable neglect standards); Abuelyaman v. Illinois State Univ., 667

F.3d 800, 807 (7th Cir. 2011) (explaining the excusable neglect standard).

       On the other hand, if Plaintiff wants to start with the undersigned, he should file

a motion to alter or amend the judgment under Federal Rule of Civil Procedure 59(e). The

motion must be filed within twenty-eight (28) days of the entry of judgment, and the

deadline cannot be extended. FED. R. CIV. P. 59(e); 6(b)(2). The motion must also comply

with Rule 7(b)(1) and state with sufficient particularity the reason(s) that the Court should

reconsider the judgment. Elustra v. Mineo, 595 F.3d 699, 707 (7th Cir. 2010); Talano v. Nw.
                                         Page 3 of 5
 Case 3:18-cv-00561-MAB Document 32 Filed 08/25/20 Page 4 of 5 Page ID #86




Med. Faculty Found., Inc., 273 F.3d 757, 760 (7th Cir. 2001). See also Blue v. Hartford Life &

Acc. Ins. Co., 698 F.3d 587, 598 (7th Cir. 2012) (“To prevail on a Rule 59(e) motion to amend

judgment, a party must clearly establish (1) that the court committed a manifest error of

law or fact, or (2) that newly discovered evidence precluded entry of judgment.”) (citation

and internal quotation marks omitted).

       So long as the Rule 59(e) motion is in proper form and submitted on-time, the 30-

day clock for filing a notice of appeal will be stopped. FED. R. APP. P. 4(a)(4). The clock

will start anew once the undersigned rules on the Rule 59(e) motion. FED. R. APP. P.

4(a)(1)(A), (a)(4), (a)(4)(B)(ii). To be clear, if the Rule 59(e) motion is filed outside the 28-

day deadline or “completely devoid of substance,” the motion will not stop the clock for

filing a notice of appeal; it will expire 30 days from the entry of judgment. Carlson v. CSX

Transp., Inc., 758 F.3d 819, 826 (7th Cir. 2014); Talano v. Northwestern Medical Faculty

Foundation, Inc., 273 F.3d 757, 760–61 (7th Cir. 2001); Martinez v. Trainor, 556 F.2d 818, 819–

20 (7th Cir. 1977). Again, this deadline can be extended only on a written motion by

Plaintiff showing excusable neglect or good cause.

       The Court has one more bit of instruction regarding the appeals process. If Plaintiff

chooses to appeal to the Seventh Circuit, he can do so by filing a notice of appeal in this

Court. FED. R. APP. P. 3(a). The current cost of filing an appeal with the Seventh Circuit is

$505.00. The filing fee is due at the time the notice of appeal is filed. FED. R. APP. P. 3(e). If

Plaintiff cannot afford to pay the entire filing fee up front, he must file a motion for leave

to appeal in forma pauperis (“IFP motion”) along with a recent statement for his prison

trust fund account. See FED. R. APP. P. 24(a)(1)(C). The IFP motion must set forth the issues
                                           Page 4 of 5
 Case 3:18-cv-00561-MAB Document 32 Filed 08/25/20 Page 5 of 5 Page ID #87




Plaintiff plans to present on appeal. See FED. R. APP. P. 24(a)(1)(C). If he is allowed to

proceed IFP on appeal, he will be assessed an initial partial filing fee. 28 U.S.C. §

1915(b)(1). He will then be required to make monthly payments until the entire filing fee

is paid. 28 U.S.C. § 1915(b)(2).

       IT IS SO ORDERED.

       DATED: August 25, 2020
                                                s/ Mark A. Beatty
                                                MARK A. BEATTY
                                                United States Magistrate Judge




                                       Page 5 of 5
